DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tapered interlayer of claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168353 Spangler et al in view of US 2017/0334759 Yamato et al.
Regarding claims 1 and 10, Spangler teaches an interlayer film for laminated glass (paragraph 0003), the interlayer film being arranged between a first lamination glass member, and a second lamination glass member, and used for obtaining a laminated glass (paragraph 0012),
the interlayer film being an interlayer film for laminated glass to be used for obtaining the laminated glass having one end, and the other end being at an opposite side of the one end and having a thickness larger than a thickness of the one end (tapered, paragraph 0011),
the interlayer film having a wedge angle of less than 0.10 mrad (0.05 mrad, paragraph 0141), 
a maximum value of partial wedge angles A of the interlayer film being 0.15 mrad or less when the partial wedge angles A of the interlayer film are measured (paragraphs 0141 and 0128, where the 0.05 wedge angle is constant across the entire interlayer film).
Spangler does not teach the wedge angle of the glass sheets. Yamato teaches a method of manufacturing a plate glass used in glazing applications (paragraph 0002), where the first and second lamination glass members have a wedge angle (α) of 0.087-1.75 mrad (0.005-0.1°, paragraph 0096). It would have been obvious to one of ordinary skill in the art before the 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.087-1.75 mrad reads on the claimed range of 0.10 mrad or more. 
Please note, claims 1 and 10 include product by process language (step 1 and step 2).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Spangler in view of Yamato appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products. 
Please note that because the 0.05 mrad wedge angle taught by Spangler may be constant across the entire interlayer film, if one were to measure the partial wedge angles A in the claimed 
Regarding claims 2, 3, 11 and 12, Spangler teaches that the maximum value of the partial wedge angles A is 0.05 mrad (paragraph 0141).
Regarding claims 4 and 14, Spangler teaches that the interlayer film for laminated glass is arranged between the first lamination glass member and the second lamination glass member and used for obtaining a laminated glass (paragraph 0012). Yamato teaches that the first and second lamination glass members have a wedge angle (α) of 0.087-1.75 mrad (0.005-0.1°, paragraph 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wedge angle of Yamato in the product of Spangler because this is an additional way to include a taper in the glazing product, which is desired for HUD applications (paragraph 0002). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.087-1.75 mrad reads on the claimed range of 0.10 mrad or more. 
Regarding claims 5 and 15, Spangler teaches that the interlayer film is an interlayer film for laminated glass for use in a laminated glass that is a head-up display, and has a region for display corresponding to a display region of the head-up display (paragraph 0131).
Regarding claim 6, Spangler teaches a thermoplastic resin (paragraph 0032).
Regarding claim 7, Spangler teaches a plasticizer (paragraph 0042).
Regarding claim 8, Spangler teaches a first layer (core); and
a second layer (skin) arranged on a first surface side of the first layer (paragraph 0116).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781